NOT FOR PUBLICATION

                        UNITED STATES COURT OF APPEALS                      FILED
                                 FOR THE NINTH CIRCUIT                          JUL 6 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

LIAOSHENG ZHANG,                                    No. 09-73823

                  Petitioner,                       OCAHO No. 07B00054

  v.
                                                    MEMORANDUM *
OFFICE OF THE CHIEF
ADMINISTRATIVE HEARING
OFFICER and HONEYWELL
INTERNATIONAL, INC.,

                  Respondents.



                         On Petition for Review of an Order of the
              Department of Justice, Executive Office for Immigration Review,
                    Office of the Chief Administrative Hearing Officer

                                 Submitted June 15, 2011 **

Before:          CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Liaosheng Zhang petitions pro se for review of the Office of the Chief

Administrative Hearing Officer’s (“OCAHO”) orders dismissing her complaint


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging national origin and citizenship status discrimination and retaliation in

violation of the Immigration Reform and Control Act (“IRCA”), 8 U.S.C. § 1324b.

We have jurisdiction under 8 U.S.C. § 1324b(i)(1). We review de novo the

Administrative Law Judge’s (“ALJ”) conclusions of law, and for substantial

evidence the ALJ’s findings of fact. Mester Mfg. Co. v. INS, 879 F.2d 561, 565

(9th Cir. 1989). We deny the petition for review.

      The ALJ properly dismissed Zhang’s national origin discrimination claim

for lack of jurisdiction because Zhang’s claim was excluded from the IRCA.

Specifically, Zhang’s claim was covered by Title VII because Honeywell had more

than fourteen employees. See 8 U.S.C. § 1324b(a)(2)(B) (excluding from the

IRCA national origin discrimination claims covered by Title VII); 42 U.S.C. §

2000e(b) (Title VII covers an employer with more than fourteen employees).

      The ALJ properly granted a summary decision on Zhang’s citizenship status

discrimination and retaliation claims because Zhang failed to raise a genuine

dispute of material fact as to whether Honeywell’s legitimate, nondiscriminatory

reasons for not hiring her were pretextual, and whether there was a causal

connection with her protected activity. See Vasquez v. Cnty. of Los Angeles, 349

F.3d 634, 640-42, 646 (9th Cir. 2004) (setting forth McDonnell Douglas burden

shifting analysis); see also Ipina v. Mich. Jobs Comm’n, 8 OCAHO No. 1036


                                           2                                    09-73823
(Nov. 19, 1999) (applying McDonnell Douglas test to claims under the IRCA).

      Zhang’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                       3                                 09-73823